Citation Nr: 1114604	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-18 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD), for the period from July 8, 2004 to January 31, 2010.

3.  Entitlement to a rating in excess of 10 percent for GERD, for the period from February 1, 2010.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to April 1979, and from March 2003 to July 2004.  The Veteran also has service with the Georgia Army National Guard until his retirement in February 2005; presumably this includes periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Subsequent to the May 2010 Supplemental Statement of the Case, the Veteran and his representative submitted additional evidence, including a February 2011 VA examination of his service-connected GERD disability.  In March 2011, the Veteran's representative provided a written waiver of this additional evidence, which the Board accepts for inclusion in the record.  See 38 C.F.R. § 20.800 (2010).


FINDINGS OF FACT

1.  The evidence demonstrates that it is likely that currently diagnosed PTSD is causally/etiologically related to service.

2.  For the period from July 8, 2004 to January 31, 2010, the evidence of record shows that the Veteran's GERD was manifested by epigastric pain and partially controlled by medications; there was no showing of dysphagia, pyrosis, or regurgitation.  

3.  For the period from February 1, 2010, the evidence of record shows that the Veteran's GERD was manifested by epigastric pain, reflux or regurgitation, and pyrosis, but it was not accompanied by dysphagia, or substernal or arm or shoulder pain that was productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for PTSD have been approximated.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).

2.  The criteria for entitlement to an initial compensable disability rating for GERD, for the period from July 8, 2004 to January 31, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2010).  

3.  The criteria for entitlement to a disability rating in excess of 10 percent for GERD, for the period from February 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in March 2005, August 2005, December 2005, January 2009, and January 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims for service connection for PTSD and GERD, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).

Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of the Veteran's service connection claim for PTSD at present without detriment to the due process rights of the Veteran.

As to the Veteran's GERD claim, in the rating decision under appeal, the Veteran was granted service connection and assigned an initial disability rating and effective date.  As this claim was more than substantiated in that it was proven, section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman, 19 Vet. App. at 490-91.  Thus, since the March 2005, August 2005 and December 2005 letters that were provided before service connection was granted were legally sufficient, the Board finds that VA's duty to notify has been satisfied as to the Veteran's GERD claim.

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the January 2010 correspondence.  With regard to the additional notice requirements for increased rating claims, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment.  However, the Federal Circuit Court recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The January 2009 correspondence provided the Veteran was sufficient to meet this generic standard.  However, as the issue of staged ratings for GERD arises from the Veteran's disagreement with the initial disability rating following the grant of service connection, the claim on appeal was substantiated once service connection was granted and additional notice is not required.  Thus, any defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.

The duty to assist also has been fulfilled as pertinent medical records have been requested and obtained and the Veteran was provided with VA examinations of the claim decided herein.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including psychosis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Entitlement to service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

PTSD

The Veteran seeks service connection for PTSD as a result of his service in Iraq from June 2003 to May 2004.  In written submissions the Veteran contends that he served in Iraq in the direct line of fire, served as a security team member doing convoys, served as a first-line supervisor to nine other soldiers, served in Iraq along with his son, encountered direct gun fire on a daily basis, saw dead bodies, and that shortly after his return to this country his father and grandson died.  In a statement received in June 2007, the Veteran stated that he saw wounded soldiers, but did not see people die, and that when leaving the front entry port of the compound on some days the enemy fired on his unit. 

Establishing service connection for PTSD requires (1) medical evidence diagnosing the condition in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV), (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the established in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

VA revised 38 C.F.R. § 3.304(f) regarding the second of these requirements effective July 13, 2010.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-39,852, 41,092 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3 by adding a new paragraph (3) to 3.304(f), renumbering the current paragraph (3) as 3.304(f)(4), and renumbering the current (4) paragraph as 3.304(f)(5)).  Specifically, the type of credible supporting evidence necessary to establish that the occurrence of a claimed in-service stressor was relaxed in certain circumstances such as those present in this case.  Id.  The new 38 C.F.R. § 3.304(f) is applicable even though the Veteran's claim was appealed to the Board before July 13, 2010, because it was not decided by that date.  Id.

Under the old 38 C.F.R. § 3.304(f), the credible supporting evidence necessary to establish the occurrence of a claimed in-service stressor varied depending upon whether the Veteran engaged in "combat with the enemy."  A Veteran engaged in combat with the enemy if he "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99 (October 18, 1999), 65 Fed. Reg. 6257 (2000); see also Sizemore v. Principi, 18 Vet. App. 264, 271-73 (2004).  Combat determinations were made on a case-by-case basis.  Id.

If the Veteran was determined to have engaged in combat with the enemy and the claimed in-service stressor is related to that combat, his lay testimony alone established that the stressor occurred when two qualifications were met.  There first must have been no clear and convincing evidence to the contrary.  The claimed in-service stressor second must have been consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determined either that the Veteran did not engage in combat with the enemy or that he did engage in combat with the enemy but his claimed in-service stressor was not combat related, his lay testimony alone was not sufficient to establish that the claimed in-service stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  It instead had to be corroborated by evidence from another source.  See Zarycki, 6 Vet. App. at 98; Cohen v. Brown, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio, 9 Vet. App. at 166.

This regulatory framework still applies under the new 38 C.F.R. § 3.304(f) unless the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity, of the Veteran or others and responded with a psychological or pscyhophysiological state of fear, helplessness, or horror.  Examples of such events or circumstances include:  actual or potential improvised explosive devices (IEDs); vehicle-imbedded explosive devices; incoming artillery, rocket, or mortar fire; grenades; small arms fire, including suspected sniper fire; and attacks upon friendly military aircraft.

If his claimed in-service stressor is related to fear of hostile military or terrorist activity, the new 38 C.F.R. § 3.304(f)(3) provides that the Veteran's lay testimony alone establishes that the stressor occurred when three qualifications are met.  First, the claimed in-service stressor must be consistent with the places, types, and circumstances of his service.  Second, there must be no clear and convincing evidence to the contrary.  Finally, a VA or VA-contracted psychiatrist or psychologist must confirm both that the claimed in-service stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed in-service stressor.

Turning to the relevant evidence, service treatment records do not show complaints of or treatment for any psychiatric abnormality.  However, on his April 2004 post-deployment health assessment the Veteran checked "yes" when asked whether he ever felt that he was in great danger of being killed while serving in Iraq.  He conceded that he did not engage in direct combat with the enemy where he discharged his weapon or that he was currently interested in receiving help for stress or an emotional problem.  

VA medical records associated with the claims file show the Veteran's treatment for and diagnosis of PTSD, as well as his enrollment in an eight-week intensive PCT skills training program from June 2005 to August 2005 and inpatient treatment in 2009 with the Specialized Inpatient PTSD Unit (SIPU).  

In this case, the Veteran's DD Form 214 does not indicate the Veteran's participation in combat, but does indicate he received the Southwest Asia Service Medal with One Bronze Service Star and the War on Terrorism Service Medal.  His military operational speciality was in carpentry and masonry.  An April 2004 service department memorandum for the record certified that the Veteran served with Company C, 878th Engineer Battalion in support of the 1st Cavalry Division, 1st Armored Division and the 130th Engineer Brigade Task Force during Operation Iraqi Freedom from June 2003 to June 2004.

In April 2009, the RO made a formal finding that there was a lack of information required to corroborate the Veteran's claimed inservice stressors.  The RO also failed to schedule the Veteran for a VA mental examination, apparently because no inservice stressor could be verified.

As the Veteran claimed activities that involve hostile military activity, namely encountering direct gun fire from the enemy or snipers when leaving his compound in Iraq on missions, these new regulations affect the current question regarding the Veteran's claimed stressor.  The Board further notes that the records show that the Veteran has been consistent with his reports of stressful events during service in Iraq both in his written submissions and in interviews with VA medical personnel.  In view of the nature of the Veteran's service, which included service in a combat engineer unit during a time of intense combat throughout Iraq, the Board finds that the Veteran's claimed stressors are consistent with the circumstances of his service.  As such, the Board finds that the Veteran's claimed in-service stressful event, encountering fire from the enemy or snipers while in Iraq, based on fear of hostile military activity while in service in Iraq, actually occurred.

The Board also notes that the Veteran has a current medical diagnosis of PTSD.  In April 2005, and during his PCT skills program at a VA facility in August 2005, a VA certified physician assistant diagnosed PTSD, combat related of Iraq war.  Later in August 2005, a VA staff psychologist, E.C., Ph.D., diagnosed PTSD related to combat while in the military.  Her group psychotherapy progress note did not amplify the diagnosis or discuss any individual stressors.  In late August 2005, VA staff psychologist E.C. and a VA staff psychiatrist, D.N., M.D., jointly signed correspondence which noted that the Veteran had been diagnosed with PTSD related to his combat experiences while serving in Iraq.  They explained his treatment regimen and noted further that the Veteran was not considered fit for any military active duty assignment and that his prognosis for a return to active duty was "extremely poor."


Subsequent VA medical records also show that the Veteran was treated for and diagnosed with PTSD related to his experiences while serving in Iraq.  See impression of PTSD, combat related of the Iraq war, by a VA certified physician assistant in March 2007; diagnosis of PTSD from combat, rule out sleep disorder, by a VA clinical social worker in October 2007; a notation by a VA clinical psychologist of recurrent disabling symptoms of PTSD rooted in traumatic war-zone experiences; and a diagnosis of chronic, combat-related PTSD by a VA psychiatrist in November 2009.  The social worker in October 2007 noted that the Veteran was a construction engineer who sustained sniper fire and was in one of the first group of soldiers to go to Iraq after the invasion.  

The evidence of record thus indicates that the Veteran has a current medical diagnosis of PTSD, that his submissions, under recently amended 38 C.F.R. § 3.304(f), are credible supporting evidence of fear of hostile military activity showing an in-service stressful event that actually occurred, and that medical evidence has found a link between his current symptomatology and his in-service fear of hostile military activity even though the Veteran was never scheduled for a VA mental examination.  As such, the Board finds that the claim for service connection for PTSD is warranted.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).


GERD from July 8, 2004 to January 31, 2010

Service connection was granted for GERD in the April 2006 rating decision under appeal and a noncompensable (0 percent) disability rating awarded, effective July 8, 2004, the day after the Veteran was discharged from active duty.  In March 2007, the Veteran filed his Notice of Disagreement to the assigned disability rating contending that he should be awarded at least a 10 percent disability rating because he suffers from a lot of belching and stomach gas.  In a May 2010 rating decision and supplemental statement of the case, the RO increased the disability rating from noncompensable to 10 percent, effective February 1, 2010.  The Veteran has not withdrawn his claim for an increased initial rating for GERD, and is presumed to be seeking the maximum benefits allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran is currently assigned a 10 percent disability rating for GERD under 38 C.F.R. § 4.114, Diagnostic Code 7346.  There is no provision specific to the Veteran's current diagnosis of GERD.  However, Diagnostic Code 7346, for hiatal hernia, considers all of the Veteran's current symptomatology, including regurgitation.  See 38 C.F.R. § 4.20 (2010) (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous); see also 38 C.F.R. § 4.27 (2010).

Diagnostic Code 7346 provides that two or more of the symptoms for a 30 percent rating, but of lesser severity, are rated 10 percent disabling.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, are rated 30 percent disabling.  Pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, are rated 60 percent disabling.  38 C.F.R. § 4.114.

A service treatment record dated in February 2004 showed that the Veteran was taking Maalox Plus, Nexium and HCTZ for esophageal reflux disease.  On his May 2004 discharge examination, the Veteran indicated that he had frequent indigestion or heartburn, but was OK on the day of examination.

Post-active duty, in an undated typewritten correspondence from the Veteran, his private physician, Dr. O.P.S., endorsed the Veteran's complaint that he was full of gas all the time and sometimes had a bowel movement when he thought it was gas that he needed to pass.  

The Veteran underwent a VA examination in March 2005.  A history of GERD was noted and a diagnosis in 2004.  The Veteran said that Nexium provided partial relief of his symptoms.  He denied any current dysphagia, nausea, or vomiting, or a history of hematemesis or melena, or a history of reflux or regurgitation.  The Veteran complained that he had indigestion after every meal, but Maalox relieved indigestion and epigastric pain.  He noticed an increase in burning epigastric pain when he lay down at night.  He denied any modifications to his diet or that he had eliminated any foods from his diet due to GERD.  The Veteran estimated that he had gained at least 10 pounds since his discharge from service.  

On examination, the Veteran was noted as well-developed and well-nourished with a weight of 204 pounds.  Bowel sounds were normal in all quadrants and there was a mild epigastric tenderness to deep palpation with no rebound or guarding.  An upper GI series showed a small fixed hiatal hernia with small spontaneous gastroesophageal reflux.  Diagnosis was GERD by history which did not appear to be optimally controlled with current medications.

A July 2005 VA medical record noted that the Veteran was prescribed Nexium for GERD and had run out while undergoing the PCT skills program for his PTSD treatment.  A physician assistant noted that VA would obtain Omeprazole for relief of the Veteran's GERD.

An October 2007 VA medical record noted that the Veteran recently had not been taking his Omeprazole.  

According to a February 2009 VA medical record the Veteran complained of occasional epigastric discomfort.  

The Veteran underwent a VA examination in February 2009.  The Veteran complained about needing to pass gas from the rectum and when intimate with his wife.  He said that his stomach growled at night and that he was always aware that his stomach was not right.  It was noted that the Veteran took Omeprazole every day for his reflux disease.  He denied dysphagia for solids or liquids, but did complain of pain in the epigastric and lower abdomen.  He also denied pyrosis or associated substernal arm pain, hematemesis, melena, vomiting, reflux or regurgitation.  The Veteran stated that he had nausea all the time.

On examination, the Veteran was angry and irritable but in no acute distress.  He was well-developed and well-nourished and weighed 216 pounds.  Bowel sounds were present in all four quadrants and the abdomen was soft and nontender.  The Veteran did not have an upper GI series done as requested to establish severity.  Diagnosis was GERD.

A May 2009 VA medical record noted that a staff physician had advised the Veteran to use Omeprazole for his GERD and to discontinue Etodolac or any non-steroidal anti-inflammatory drug

A September 2009 VA medical record noted that the Veteran needed dietetic assistance with basic nutrition concepts to determine if certain foods were healthy or not.  During a subsequent nutrition assessment later that month, a dietitian noted that while the Veteran had constipation he did not show evidence of dysphagia, nausea, vomiting, diarrhea, or pain.  It was also noted that the Veteran did not have any food allegies, food intolerances, or adverse reactions to certain foods.  

Based on the evidence of record, the Board finds that an initial compensable rating at 10 percent for the Veteran's service-connected GERD, for the period from July 8, 2004 to January 31, 2010, is not warranted.  The Veteran's GERD was not manifested by two or more of the symptoms which Diagnostic Code 7346 provides for a 30 percent rating (which is needed for a 10 percent rating of less severity).  For example, during this time period, the Veteran primarily complained of epigastric distress with gas and indigestion that was partially relieved by medications.  The February 2009 VA examination noted the Veteran had nausea all the time.  Both the March 2005 and February 2009 VA examinations show the Veteran had no dysphagia, pyrosis, regurgitation, or associated substernal arm pain, hematemesis, melena, or vomiting.  

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a compensable rating under Diagnostic Code 7346 for GERD.  The evidence recited above does not show that the Veteran could be entitled to a higher rating for this disability if his GERD was rated under some other rating criteria found at 38 C.F.R. § 4.114 for another comparable digestive system, such as the esophagus.  

GERD from February 1, 2010

As noted above, the Veteran was granted a staged rating for his GERD disability when a 10 percent disability rating was awarded, effective February 1, 2011.  The Veteran has continued his appeal essentially contending that he is entitled to a higher disability rating for this disorder.

The Veteran underwent a VA examination in February 2010.  The Veteran complained of a constant gnawing pain in the epigastric area, frequent flatulence, frequent "growling" in his stomach, and said that he experienced reflux of an acid-like material on an average of three times per week as well as daily nausea.  He took Omeprazole daily which he said was partially effective in relieving his symptoms.  He denied dysphagia, hematemesis, or melena.  The Veteran also said that his GERD did not currently cause any limitations in his normal daily activities and was not the cause of his unemployment.  

On examination, the Veteran was noted as well-developed and well-nourished and weighed 234 pounds fully dressed.  The examiner consulted VA medical records and noted that the Veteran had weighed 215 pounds in September 2009.  Bowel sounds were normal in all quadrants and the abdomen was soft and nondistended.  The Veteran reported tenderness to deep palpation in the epigastric area.  No masses or organomegaly were noted.  An upper GI series showed the presence of tertiary contractions in the esophagus, a fixed hiatal hernia, and spontaneous gastroesophagial reflux into the esophagus.  Diagnosis was GERD.

The Veteran underwent a further VA examination in February 2011.  The Veteran complained of regurgitation of stomach contents that were virtually choking him while he was sleeping.  He said that he had to cough a lot to clear his throat while sitting on the side of the bed.  He complained of a lot of gas and increased flatus.  It was noted that the Veteran had been prescribed Docusate NA since July 2010, which he took nightly.  He also used over-the-counter Maalox or Mylanta.  The Veteran complained of esophageal distress several times a day that was always accompanied with severe pain.  Daily heartburn or pyrosis also was noted as well as nausea several times a week and regurgitation of partially digested food several times a day.  The Veteran denied hematemesis, melena, a history of esophageal dilation, vomiting, and dysphagia.  

On examination, the Veteran's overall health was noted as good and there were no signs of anemia.  The Veteran weighed over 237 pounds and no weight change was noted.  There were no signs of significant weight loss or malnutrition.  Normal active bowel sounds were found in all four quadrants and the abdomen was soft and diffusely tender with no masses or rebound tenderness.  An upper GI series showed a sliding hiatal hernia with mild gastroesophageal reflux.  Contrast passed from the esophagus into the stomach without obstructing or constricting lesions.  There was a normal peristalsis.  Diagnosis was GERD with painful effects on occupational activities and no effects on usual daily activities.

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for GERD, for the period from February 1, 2010, is not warranted.  The Veteran's GERD was not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, which would support a 30 percent rating.  For example, during the February 2010 VA examination, the Veteran complained of constant epigastric distress with gas and flatulance and reflux or regurgitation three times a week that was partially relieved by medications.  The February 2011 VA examination noted severe reflux or regurgitation several times a day, epigastric distress, daily pyrosis, and nausea.  While both examinations show the Veteran's GERD has worsened, especially in comparison with the earlier time period after service connection was first granted, they do not show that the Veteran had dysphagia, or associated substernal or arm or shoulder pain, productive of considerable impairment of health.  In fact, the upper GI series done for the February 2011 VA examination showed mild gastroesophageal reflux.  

In view of the foregoing, the Board finds that, under the criteria for Diagnostic Code 7346, the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for GERD, for the period from February 1, 2010.  The evidence recited above also does not show that the Veteran could be entitled to a higher rating for this disability if his GERD was rated under some other rating criteria found at 38 C.F.R. § 4.114 for another comparable digestive system, such as the esophagus.  

Conclusion for Increased Rating Claim

The Veteran is competent to report his symptoms relating to his reflux disability.  The Board is aware of the Veteran's assertions as to the severity of this disorder.  However, these contentions do not support his claim.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Despite the Veteran's evidence as to the observable symptoms of his GERD, the objective evidence before the Board shows that the manifestations do not satisfy the diagnostic criteria for an initial compensable rating, for the period from July 8, 2004 to January 31, 2010, or for a rating in excess of 10 percent for the time period from February 1, 2010.  As a result, his assertions do not constitute evidence that his disability warrants an increased rating for the periods under discussion.

To the extent that the Veteran has asserted that he warrants a higher rating for either time period, the Board finds that the preponderance of the evidence for the periods on appeal does not support his contentions.  The Board finds that the four VA examinations for the two rating periods constitute persuasive evidence.  The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is against an initial compensable rating, for the period from July 8, 2004 to January 31, 2010, or for a rating in excess of 10 percent, for the period from February 1, 2010.  There is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board notes that there is no indication that referral is warranted in this case for consideration of the assignment of a disability rating on an extraschedular basis during the time periods in question.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture for GERD could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher staged ratings, but as has been explained thoroughly herein, the currently assigned ratings adequately described the severity of the Veteran's symptoms for this disability during the applicable time frames.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's GERD disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted in this matter.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing monetary awards. 

Entitlement to an initial compensable rating for GERD, for the period from July 8, 2004 to January 31, 2010, is denied.

Entitlement to a rating in excess of 10 percent for GERD, for the period from February 1, 2010, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


